Citation Nr: 1726830	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-24 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from October 1968 to October 1970, including service in the Republic of Vietnam during the Vietnam War.  He died in January 2012.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In the October 2012 rating decision, the RO denied service connection for the cause of the Veteran's death.  

This issue was previously remanded by the Board in May 2015 for further development.  

The Board denied this claim in a June 2016 decision.  The appellant appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Remand (JMR), the parties agreed to vacate the Board's decision and remand the case to the Board for additional development.  The JMR was incorporated by reference in a Court order dated in March 2017.  

It does not appear from the record that the appellant has ever filed a substantive appeal (VA Form 9) in response to the RO's August 2013 Statement of the Case (SOC).  The closest equivalent to a substantive appeal in the record is a March 2014 response to the RO's March 2014 Supplemental Statement of the Case (SSOC), requesting immediate review by the Board.  Because the Board and the Court have proceeded to treat the appellant as having filed a timely substantive appeal for the past three years, the Board finds that VA has waived any objection it might have had to the lack of a timely substantive appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 46 (2009) ("We hold that, by treating the disability rating matter as if it were part of his timely filed Substantive Appeal for more than five years, VA waived any objections it might have had to the timeliness of filing.")

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In their JMR, the parties found that the July 2015 and December 2015 VA medical opinions by the February 2014 examiner as to the cause of the Veteran's death were inadequate.  In particular, the Court indicated that the examiner did not discuss multiple medical records that might indicate the presence of atherosclerotic cardiovascular disease, which is included in the definition of ischemic heart disease given for the purposes of presumptive service connection in 38 C.F.R. § 3.309(e) (2016) for Veterans presumed to have been exposed to herbicides.  Therefore, the Board finds that an additional VA medical opinion is needed in accordance with the JMR.  

In addition, the parties requested in the JMR that the Board verify whether it has procured all extant VA medical records and identified two that do not appear in their original form in the record.  On remand, the AOJ should attempt to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain copies of all pertinent, outstanding records from the VA Medical Center (VAMC) and its associated clinics where the Veteran received treatment.  The AOJ is specifically requested to obtain records of the myocardial perfusion study on August 9, 2010 and the nuclear cardiology stress test on August 17, 2010, both performed at the Memphis VAMC.  All attempts to obtain records should be documented in the claims folder.  

2.  Arrange for a medical opinion by an appropriate examiner for the purpose of determining the nature of the Veteran's heart condition and whether it caused or contributed to his death.  The electronic claims file must be made available to the examiner for review, and the opinion must reflect that such review has been accomplished.  

The examiner must provide opinions as to the following: 

a) Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran had ischemic heart disease at the time of his death?

b) If the answer to (a) is no, is it at least as likely as not that the Veteran had a heart disability that was caused or aggravated by exposure to herbicides in Vietnam?

c) If the answer to (a) or (b) is yes, did the Veteran's heart disability cause or substantially or materially contribute to the cardiopulmonary arrest and/or decompensated cardiomyopathy that resulted in his death?  

The examiner is advised that service connection can be established due to herbicide exposure by direct proof of causation, and that, if the Veteran did not have ischemic heart disease, it is insufficient to conclude that there is no direct causation simply because the Veteran's heart disability is not on the list of diseases and conditions that are presumptively associated with exposure to herbicide agents.  

In reaching this determination, the examiner should take into account the November 2010 nuclear scan noting mild reversible ischemia involving all inferior wall segments, as well as April 2004, March 2005, and June 2005 radiology reports noting atherosclerosis of the aorta.  

The rationale for any opinion expressed should be provided.  Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  If an opinion cannot be made without resort to speculation, the examiner should so state and provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible.

3.  Readjudicate the claim.  If the decision is adverse to the appellant, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




